Citation Nr: 0908539	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the veteran's May 13, 1970, 
discharge is a bar to entitlement to VA compensation and 
pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
May 1970, when he discharged under conditions other than 
honorable.  The character of the veteran's discharge has 
since been upgraded to under honorable conditions under the 
Department of Defense Special Discharge Review Program.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the character of 
the veteran's May 13, 1970 discharge remained a bar to 
entitlement to VA compensation and pension benefits, as 
previously determined in September 1970.  The Board Remanded 
the claim in April 2007.

The veteran requested a Travel Board hearing.  That hearing 
was conducted by the undersigned Veterans Law Judge in 
October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2007 Board Remand directed that the Veteran's UCMJ 
(Uniform Code of Military Justice) file be obtained, so that 
information beyond the available summary of conviction could 
be obtained for the offense the Veteran committed prior to 
his time in Vietnam, and so that reports of the investigation 
leading to the Veteran's arrest in Vietnam in April 1968 
could be obtained.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order).

In particular, the Veteran contended that there was an 
investigation by CID (U.S. Army Criminal Investigation 
Command) regarding the April 1968 offence.  However, the UCMJ 
file does not include information about a CID investigation, 
or any other type of investigation, in April 1968.  The April 
2007 Remand directed that dates and locations of the 
Veteran's incarceration be obtained, and directed that, if 
the UCMJ file did not include that information, the service 
department should be contacted.  The UCMJ file obtained does 
not disclose whether the Veteran was confined during the 
period from April 8, 1969 through June 8, 1968.  Therefore, 
additional information to confirm whether the Veteran was 
incarcerated prior to June 8, 1968, and, if so, at what 
location, should be sought from the service department, or 
other entity as directed by the service department.  Stegall 
v. West, 11 Vet. App. 271.  

A further attempt should be conducted to obtain a summary of 
a CID investigation or other investigation in April 1968, as 
well as records about the Veteran's offence prior to his 
Vietnam service.

If the dates and location of the veteran's 1968 incarceration 
are not accurately verified through the above sources, the 
veteran's pay records should be obtained from the appropriate 
Finance Center.  

The Veteran should be asked to provide more information about 
his duties between April 8, 1968, when he was arrested, and 
June 8, 1968, when he was sentenced to confinement.  An entry 
in the DAF Form 20 indicates that the Veteran's service as an 
intelligence analyst with the HHC (Headquarters & 
Headquarters Company), 101st Airborne, ended April 25, 1968 
because of confinement.  In his 2005 personal hearing, the 
Veteran indicated that he was confined within a short time 
after his arrest in April 1968.  However, in his 2006 Travel 
Board hearing, the Veteran testified, in essence, that he was 
not confined after his April 8, 1968, arrest until his 
sentencing in June 1968.  The Veteran testified that he 
sustained additional stressors during that period, including 
as part of travel to another town (Phu Bai), during a May 
1968 attack on Camp Eagle, and when tentmates were killed a 
short distance from the camp, including the Veteran's 
assignment to help clean up that site outside the camp.

NPRC should be asked to search for any additional personnel 
records in this regard.  If no personnel records are found, 
duty rosters and unit records should be requested.  If none 
of those records are available, records of Camp Eagle for the 
period from April 8, 1968 to June 8, 1968, should be located 
to determine the Veteran's status and location during his 
pre-trial period.  

The Board further notes that the July 2008 response received 
from CURR (U.S. Armed Services Center for Unit Records 
Research (CURR), now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)), fails to confirm 
the attack against Camp Eagle discussed in the May 22, 1968 
newspaper report.  The Veteran disputes the number of 
casualties and number of attacks against Camp Eagle confirmed 
during the relevant period.  JSRRC should be asked to again 
search for records about combat-type incidents at Camp Eagle 
from January 1, 1968 to June 8, 1968.  

The Veteran has stated that he does not remember the names of 
his tentmates who were killed in May 1968, but he should be 
asked whether he can remember whether those tentmates were in 
his unit or a different unit.  He should also be asked to 
provide any details he may recall about how tent assignments 
were made. 

The Veteran further contends that he was exposed to incidents 
which would be non-combat stressors, including seeing inmates 
beat each other up, and fearing that he would be beaten up, 
while in the Long Bihn Jail.  Given the attention drawn to 
this facility, the Board assumes that some information should 
be available regarding whether any prisoner incurred 
"accidental" injury requiring treatment during the period 
when the Veteran was confined in the Long Bihn Jail, once the 
Veteran's dates of confinement are confirmed.  The Veteran 
has testified that he was in that facility for 37 days, and 
the period apparently confirmed by the service personnel 
records is slightly less than 37 days.  Such information 
should be requested from the appropriate source.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC search for (i) any 
separately filed psychiatric records, 
including records dated in 1970 from Fort 
Sill, Oklahoma, (ii) administrative records, 
(iii) personnel records, (iv) additional UCMJ 
records, (v) CID records, (vi) performance 
evaluations, and (vii) units of assignment for 
the Veteran.  Obtain a response from NPRC 
which reflects that a separate search for each 
of the six types of records listed above has 
been provided.

2.  If no additional records which respond to 
the concerns discussed in the Remand, above, 
contact the U.S. Army Criminal Investigation 
Command, Fort Belvoir, Virgina, to request a 
search for any records pertaining to the 
Veteran, especially with records related to 
the Veteran's April 8, 1968 arrest, including 
any investigation report, summary of evidence, 
summary of information provided by the 
arresting officers, statements, written or 
oral, provided by the Veteran, and any 
information as to evidence or investigation.  

3.  Ask the Veteran to more specifically 
identify his location, unit of assignment, and 
duties, during the period form his April 8, 
1968 arrest until his June 8, 1968 conviction 
and sentencing.  

4.  Ask the Veteran to more specifically 
identify the tentmates who were killed outside 
the camp.  Although the Veteran cannot 
remember the names of those individuals, the 
Veteran should provide any information he may 
have about what unit those individuals were 
in, whether he was in the same unit as the 
servicemembers killed, and information about 
how the tent assignments were selected.  

5.Ask that the U.S. Army and Joint Services 
Records Research Center (JSRRC) determine 
whether records of investigations at Camp 
Eagle in April 1968 are available.  Ask JSRRC 
to state whether such records were located, 
and, if so, whether there was any record of 
investigation related to the Veteran's arrest 
on April 8, 1968, or any record of 
investigation conducted prior to a courts-
martial conducted on June 8, 1968.

6.  If the Veteran's location and assigned 
duties during the period from April 8, 1968 
through June 8, 1968, have not been clearly 
delineated from the above-directed actions, so 
that those activities may be summarized for VA 
examination, JSRRC should:

(a) obtain daily roster and unit records from 
Division Tactical Operations Center (DETOC), 
101 Airborne Division, Headquarters company 
(HHC), stationed at Hue, at Camp Eagle, for 
the period from April 8, 1968 through June 8, 
1968.  Determine what unit, location, or 
facility the Veteran was assigned to and 
located at during the relevant period; and,  

(b) should obtain the logs, unit records, 
daily sick reports, or other records available 
from Long Bihn military jail for the period 
during which the Veteran was confined at that 
facility.  The Veteran's confinement at that 
facility was ordered on Jun 8, 1968, and he 
was relieved from confinement at that facility 
on about July 9, 1968.  The dates on which the 
Veteran was held at the Long Bihn Jail should 
be confirmed through any record available to 
JSRRC.  

(c) If the Veteran was not confined during the 
period from his arrest in April 1968 until 
after his courts-marital in early June 1968, 
the casualty information for Camp Eagle for 
April 8, 1968, through June 8, 1968 should 
again be reviewed.  JSRRC should be provided a 
copy of the May 1968 newspaper article of 
record (in unmarked folder with elastic clasp) 
to determine whether the attack described in 
that article can be confirmed.  


The casualty reports should also be reviewed 
to determine whether there were two deaths 
within a short distance outside Camp Eagle 
during the period from April 8, 1968 through 
June 8, 1968.  

7.  The RO should review the evidence 
obtained.  If the evidence obtained on Remand 
provides sufficient information to summarize 
for an examiner the Veteran's location (unit) 
and duties or activities from April 8, 1968 
through June 8, 1968, that evidence should be 
summarized for the examiner, and the location 
in the Veteran's claims file of evidence about 
any military offense committed prior to June 
8, 1968, should be noted for the examiner's 
reference.  If the RO is unable to specify for 
an examiner the Veteran's confirmed location 
and duties during the period from April 8, 
1968 through June 8, 1968, then the RO should 
seek additional information from an 
appropriate sources, such as daily staff 
journals, operation reports-lessons learned, 
after action reports, radio logs, command 
chronology, or monthly summaries, or provide a 
certification as to the sources contacted and 
the unavailability of records relevant to the 
claims.  

If the Veteran's actual location and assigned 
duties cannot be obtained through any search 
at NPRC, JSRRC, or service department, 
certification of unavailability of records 
should be completed after review to determine 
whether any other possible resources are 
available.  

8.  If a stressor alleged by the Veteran, is 
verified, the RO should provide a summary of 
the stressor allegations and the verification 
of that stressor.  



(a)  The RO should specify, for each verified 
stressor, whether the stressor incident 
occurred prior to April 8, 1968, during the 
period from April 8, 1968 through June 8, 
1969, or while the Veteran was a Long Bihn 
jail, including from June 1968 through July 8, 
1968.  

(b) Specify for the examiner the Veteran's 
confirmed location and duties during the 
period from April 8, 1968 through June 8, 
1968, or provide the examiner with the 
certification of unavailability of that 
information.

9.  After all necessary development described 
above has been conducted, the appeal should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC, 
which must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue or issues.  The veteran 
and his representative should be afforded an 
appropriate period of time for response.

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


